DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16, 18-21 are objected to because of the following informalities:  
Re Claim 1, claim recites “the communication device” in line 3, the examiner believes it should be “the wireless communication device”.  
Re Claim 12, claim recites “the communication device” in line 2, the examiner believes it should be “the wireless communication device”.  
Re Claim 21, claim recites “the communication device” in line 3, the examiner believes it should be “the wireless communication device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10-12, 16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0249453 A1) (Nagaraja herein after).

Re Claims 1 and 21, Nagaraja discloses a method and a wireless communication device comprising control circuitry for operating a wireless communication device, the method comprising: 
receiving a plurality of reference signals at an antenna port of the communication device (base station transmit beam reference signal in a synchronization signal of each of the transmit beams, [0069]), each reference signal being sent using a corresponding beam, the beam being selected from a first set of beams (synchronization signal may be a TSS. The TSS may provide a block index. The block index may be used to determine a beam direction, [0069]), 
determining a channel estimate based on the received plurality of reference signals (UE may measure one or more reference signals (RS) from an base station (e.g., New Radio for Shared Spectrum (NR-SS), monitoring reference signal (MRS), channel state indication reference signal (CSI-RS), etc.) and determine one or more beam directions that is best suited for DL transmission. For example, measuring may include RSRP, RSRQ, RSSI, and/or SINR, [0090]), 

sending an indication relating to the selected beam to a further wireless communication device from which the reference signals were received (base station 402 may transmit a second set of beams 424, 425, 426 to the UE 404 based on the indicated beam index, [0077]), wherein the second set of beams comprises at least one beam in addition to the beams of the first set of beams (first set of beams comprising beams 421, 423, 425, 427, second set of beams comprising beams 424, 425, 426, Figure 4).
Nagaraja discloses the claimed invention except explicitly teaches each reference signal being sent using a corresponding precoder.  However, it would have been obvious to one skilled in the arts at the time the invention was filed to achieve the same expected result of each reference signal being sent using a corresponding precoder since it is well known in the art that the beamforming method taught by Nagaraja utilize precoder to generate beams for wireless communication.

Re Claim 8, Nagaraja discloses the method of claim 1, wherein the indication relating to the selected precoder comprises at least one of: an index indicative of an entry in the second set of precoders corresponding to the selected precoder (UE 404 may indicate that a fifth beam 425 is the best beam and, in response, the base station 402 may transmit a second set of beams 424, 425, 426 to the UE 404 based on the indicated beam index, [0077]), and at least one parameter defining the selected precoder (the first indication 460 may include a beam adjustment request (BAR). (e.g., a request for beam tracking, a request for a CSI-RS, a request for the base station to start transmitting on an indicated beam index without any further beam tracking, and the like), [0076]).



Re Claim 11, Nagaraja discloses the method of claim 1, further comprising allocating resources for receiving a further plurality of reference signals based on the further channel estimate, and sending a resource allocation message indicating the allocated resources (the second indication 465 may include a resource index (e.g., a CSI-RS-RI) and/or a reference power (RP) associated with the reception of the CSI-RS as measured by the UE, [0079]).

Re Claim 12, Nagaraja discloses a method for operating a wireless communication device, the communication device comprising at least two antenna ports (transceiver 1010 is coupled to one or more antennas, [0158]), each antenna port being coupled to a corresponding antenna, the method comprising: 
sending a plurality of reference signals via the at least two antenna ports (base station transmit beam reference signal in a synchronization signal of each of the transmit beams, [0069]), each reference signal being sent using a beam selected from a first set of beams (synchronization signal may be a TSS. The TSS may provide a block index. The block index may be used to determine a beam direction, [0069]), 
receiving an indication relating to a selected beam selected from a second set of beams (UE may select a beam by measuring values for a received power or received quality associated with each of the first set of beams, [0072]), and 
sending a data signal using the selected beam (base station 402 may transmit a second set of beams 424, 425, 426 to the UE 404 based on the indicated beam index, [0077]), wherein the second set 
Nagaraja discloses the claimed invention except explicitly teaches each reference signal being sent using a precoder selected from a first set of precoders.  However, it would have been obvious to one skilled in the arts at the time the invention was filed to achieve the same expected result of each reference signal being sent using a corresponding precoder since it is well known in the art that the beamforming method taught by Nagaraja utilize precoder to generate beams for wireless communication.

Re Claim 16, Nagaraja discloses the method of claim 12, wherein the indication relating to the selected precoder comprises at least one of: an index indicative of an entry in the second set of precoders corresponding to the selected precoder (UE 404 may indicate that a fifth beam 425 is the best beam and, in response, the base station 402 may transmit a second set of beams 424, 425, 426 to the UE 404 based on the indicated beam index, [0077]), and at least one parameter defining the selected precoder (the first indication 460 may include a beam adjustment request (BAR). (e.g., a request for beam tracking, a request for a CSI-RS, a request for the base station to start transmitting on an indicated beam index without any further beam tracking, and the like), [0076]).

 Re Claim 18, Nagaraja discloses the method of claim 12, except wherein a first antenna coupled to a first antenna port of the at least two antenna ports is arranged at a first side of the communication device, and wherein a second antenna coupled to a second antenna port of the at least two antenna ports is arranged at a second side of the communication device different from the first side.  However, it would have been obvious to one skilled in the art at the time the invention was filed to arranged the 

Re Claim 19, Nagaraja discloses the method of claim 12, wherein each precoder of the first set of precoders is configured such that a signal, which is sent using the precoder, is sent via only one of the at least two antenna ports (transceiver 1010 is coupled to one or more antennas, [0158]).

Re Claim 20, Nagaraja discloses the method of claim 12, wherein the second set of precoders comprises at least one precoder configured such that sending the data signal using the precoder comprises at least one of: sending the data signal via at least two of the at least two antenna ports (transceiver 1010 is coupled to one or more antennas, [0158]), sending the data signal via at least two of the at least two antenna ports with a phase shift, and sending the data signal via at least two of the at least two antenna ports with a different gain.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0249453 A1) (Nagaraja herein after) in view of Ko et al. (US 2012/0219043 A1) (Ko herein after).

Re Claims 2 and 13, Nagaraja discloses the method of claim 1 and the method of claim 12, except wherein the first set of precoders comprises non-coherent precoders only, and wherein the second set of precoders comprises non-coherent precoders as well as coherent precoders.
However, Ko discloses a method and apparatus for MIMO wireless communication discloses a local precoding scheme is also called a non-coherent precoding scheme and generally refers to a scheme 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Nagaraja, by making use of the technique taught by Ko, in order to improve the system performance by utilizing the best precoding scheme depending on channel environments.
Both references are within the same field of digital signal processing, and in particular of MIMO beam forming, the modification does not change a fundamental operating principle of Nagaraja, nor does Nagaraja teach away from the modification (Nagaraja merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the precoder taught by Ko is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the first set of precoders comprises non-coherent precoders only, and wherein the second set of precoders comprises non-coherent precoders as well as coherent precoders. 

Allowable Subject Matter
Claims 3-7, 9, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631